

THIRD AMENDMENT TO LEASE
[Nexus Canyon Park LLC / Acucela Inc.]


THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is effective as of
November 9, 2016 (“Effective Date”) by and between NEXUS CANYON PARK LLC, a
Delaware limited liability company, and ACUCELA INC., a Washington corporation,
“Landlord” and “Tenant”, respectively, under that certain Lease dated February
13, 2006 as Amended by a First Amendment to Lease dated August 15, 2011 and a
Second Amendment to Lease dated September 1, 2014 (as amended, the “Lease”) for
the Premises described in Section 1.1 of the Lease, consisting of approximately
17,488 square feet of Rentable Area designated as Suite 120 in the Building
located at 21720 23rd Drive S.E., Bothell, Washington, on real property legally
described as Tract 21-B of Canyon Park Business Center Binding Site Plan
recorded under Recording No. 9708195005, records of Snohomish County,
Washington, being a portion of the Northwest Quarter of Section 29, Township 27
North, Range 5 East, W.M.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Lease is hereby further amended as follows:


1.    Extended Expiration Date. Sections 2.1.7(b) and 3.2 of the Lease are
amended to extend the Term Expiration Date from February 28, 2017 to February
28, 2020.


2.    Basic Annual Rent. Sections 2.1.4, 2.1.5 and 5.1 of the Lease are amended
to provide that commencing on March 1, 2017, Basic Annual Rent shall be
$393,480.00, payable in equal monthly installments of $32,790.00, subject to
adjustment pursuant to Section 6.1 of the Lease as amended by this Third
Amendment. Notwithstanding the foregoing, Basic Annual Rent (but not Operating
Expenses) shall be abated during the month of March, 2017.


3.    Annual Increases in Basic Annual Rent. Section 6.1 of the Lease is amended
to read as follows: “On March 1, 2018, and on the first day of each March
thereafter, the Basic Annual Rent then in effect shall be increased by three
percent (3%) so long as this Lease continues in effect, including during any
extension term pursuant to Section 4 below.”


4.    Option to Extend Term. Section 40 of the Lease, as most recently amended
by Section 6 of the Second Amendment to Lease, is deleted in its entirety and
the following substituted therefore:


4.1    Landlord grants to Tenant the right to extend the term of the Lease for
one (1) two (2) year period under the same terms and conditions existing in the
Lease except as set forth in this Section 4. Tenant shall exercise such right to
extend the term of the Lease by written notice to Landlord given no earlier than
eighteen (18) months and no later than twelve (12) months prior to the end of
the term of the Lease as extended by Section 1 of this Third Amendment.


4.2    Basic Annual Rent shall be increased by 3% on the first day of the
extension term and each March 1st thereafter during the Extension Term.
        


1



--------------------------------------------------------------------------------




4.7    Tenant shall not have the right to exercise the option to extend the
term, notwithstanding anything set forth above to the contrary: (a) during any
time period in which Tenant is in default of a material provision of this Lease
beyond any applicable cure period, or (b) after the expiration or earlier
termination of this Lease. The period of time within which the option to extend
may be exercised shall not be extended or enlarged by reason of Tenant's
inability to exercise the option because of the foregoing provisions.


4.8    The extension rights granted herein are personal to Tenant and may not be
assigned by Tenant to an assignee of the Lease permitted or approved pursuant to
Article 25 or to any other person or entity, and in no event are assignable
separate and apart from this Lease.


4.9     Basic Annual Rent during the extension period shall continue to increase
on the first day of the extension term and the first day of each March
thereafter pursuant to Section 6.1 of the Lease as amended by this Third
Amendment.


4.10    Landlord will provide Tenant with an additional Tenant Improvement
Allowance at the commencement of the extension term of $34,976.00 to be used in
accordance with and subject to the terms of Article 4 of the Lease; provided,
the Tenant Improvement Allowance may only be used for design, permitting and
out-of-pocket construction costs of Tenant Improvements, including any amounts
paid to architects, engineers, project coordinators, construction consultants
and similar consultants, but excluding furniture, fixtures and equipment (other
than those used to repair or upgrade building mechanical systems) and telephone
and data cabling and equipment. Landlord will pay such allowance to Tenant
within 20 days of receipt from Tenant of evidence of completion of and payment
for such improvements, including copies of invoices, cancelled checks, and lien
releases.


5.    Shared Systems. Landlord and Tenant understand that certain components of
the mechanical infrastructure serving the Premises, such as portions of the HVAC
system and compressed air system, are shared with the currently unoccupied Suite
100. As part of any lease negotiation for Suite 100, Landlord will make
commercially reasonable efforts to make sure that the mechanical needs of any
potential tenant for Suite 100 will not interfere with Tenant’s pro rata share
of the existing mechanical system capacities, and will expand such systems at no
cost to Tenant if required by any such outsized requirements of the Suite 100
tenant, as part of any lease agreement for the Suite 100 space.


6.    Brokers. Landlord and Tenant represent and warrant one to the other that
there have been no dealings with any real estate broker or agent in connection
with the negotiation of this Third Amendment other than Flinn Ferguson, which
represented Tenant and whose commission shall be paid by Landlord. Landlord and
Tenant shall each indemnify, defend protect and hold harmless the other from any
claim of any other broker as a result of any act or agreement of the indemnitor.


In all other respects, the Lease as amended by the First and Second Amendments
shall remain in full force and effect.




2



--------------------------------------------------------------------------------




Terms with an initial capital letter not defined in this Third Amendment shall
have the meanings given them in the Lease.


[SIGNATURES APPEAR ON FOLLOWING PAGE]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Lease as of the date first written above.




LANDLORD:


NEXUS CANYON PARK LLC
a Delaware limited liability company


By:    Canyon Nexus, Inc.
a California corporation
its Manager


By:     /s/ Michael J Reidy
Michael J. Reidy
Chief Executive Officer




TENANT:


ACUCELA INC.
A Washington corporation


By:     /s/ John Gebhart
Name: John Gebhart
Title:     CFO


4



--------------------------------------------------------------------------------






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not to the truthfulness, accuracy, or validity of the document



STATE OF CALIFORNIA        )
)
COUNTY OF SAN DIEGO        )


On January 4th, 2017 before me, Geraldine L Stewart, Notary Public, personally
appeared MICHAEL J. REIDY, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature:     /s/ Geraldine L. Stewart              (Seal or Stamp)


gstewartnotarystamp.jpg [gstewartnotarystamp.jpg]
STATE OF WASHINGTON        )
)
COUNTY OF SNOHOMISH        )


I certify that I know or have satisfactory evidence that John Gebhart is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the CFO of Acucela, Inc. to be the free and
voluntary act of such party for the uses and purposes mentioned in the
instrument.
Dated:     December 12, 2016
 
 
tbeannotarystamp3.jpg [tbeannotarystamp3.jpg]
Signature:
   /s/ Trudy A Bean
 
Title:      Executive Assistant                         
 
My appointment expires      2/29/2020    





5

